1
2
3
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
     GARY GREENWOOD,                            Case No. 3:19-cv-1686-LAB-MSB
12
                                  Plaintiff,
13
                      vs.                       ORDER DENYING DEFENDANT’S
14                                              MOTION FOR SUMMARY
     PALOMAR HEALTH, et al.,                    JUDGMENT WITHOUT
15
                              Defendants.       PREJUDICE AND SETTING CASE
16                                              MANAGEMENT CONFERENCE
17                                              RE: JURISDICTION [Dkt. 28]

18
19
20        Plaintiff Gary Greenwood brought this action against his former
21   employer, Defendant Palomar Health, asserting one federal claim for wrongful
22   denial of leave under the Family and Medical Leave Act (“FMLA”) and six
23   claims under California state law: denial of leave under the California Family
24   Rights Act (“CFRA” claim); racial harassment; failure to prevent racial
25   harassment; retaliation for reporting harassment; discrimination based on race;
26   and retaliation for disclosing a violation of law. Palomar moved for summary
27   judgment on each claim. (Dkt. 28.) But only one of Greenwood’s state law
28
                                          -1-
                                                                  19cv1686-LAB-MSB
1    claims appears to be part of the same case or controversy as his lone federal
2    claim, and even that claim likely falls outside the Court’s jurisdiction. The Court
3    won’t issue judgment on claims over which it may lack jurisdiction, so the
4    Motion is DENIED WITHOUT PREJUDICE. (Dkt. 28.)
5             As discussed below, the final pretrial conference previously scheduled
6    for July 12, 2021 at 12:30 p.m. is converted to a case management conference
7    to address these jurisdictional issues. The case management conference is set
8    for July 12, 2021 at 11:30 a.m.
9        I.     FMLA Doesn’t Authorize a Private Right of Action When Plaintiff
10              is Not Seeking Actual Damages or Injunctive Relief
11            Greenwood doesn’t allege that he suffered any damages in connection
12   with the alleged denial of FMLA leave, nor does he seek equitable relief in
13   connection with that claim. Instead, that claim is offered only as a basis to
14   recover fees and costs. (See Dkt. 4 ¶ 73.)1
15            Under 29 U.S.C. § 2617(a)(1), employers may be liable for lost wages,
16   salary, benefits, or other compensation, any actual monetary losses sustained
17   as a direct result of the violation, interest, and liquidated damages based on
18   the amount of actual damages and interest. No liquidated damages are
19   available absent actual damages, and plaintiffs can’t recover emotional
20   damages for an FMLA violation. See id.; Bachelder, 259 F.3d 1112, 1130
21   (liquidated damages under FMLA “equal to the amount of actual damages and
22   interest”); Farrell v. Tri-County Metro. Transp. Dist., 530 F.3d 1023, 1025 (9th
23   Cir. 2008) (no emotional damages available under FMLA). Section 2617
24   authorizes a private right of action only to recover the damages or equitable
25
     1 The Amended Complaint’s Prayer for Relief refers to “statutory fines and penalties in all
26   applicable instances, including but not limited to 29 U.S.C. § 2617 et seq.” Those statutes
27   don’t impose statutory fines or penalties beyond the liquidated damages provided in 29
     U.S.C. § 2617(a)(1). As discussed in this section, liquidated damages are only available if
28   the plaintiff recovers actual damages, too.
                                               -2-
                                                                           19cv1686-LAB-MSB
1    relief prescribed in paragraph [(a)(1)].” 29 U.S.C. § 2617(a)(2). And while fees
2    and costs are available under paragraph (a)(3) of that statute, they’re only
3    available for actions properly brought under paragraph (a)(2). See 29 U.S.C.
4    § 2617(a)(3) (permitting recovery of fees and costs “in such an action” brought
5    under (a)(2)).
6             Greenwood’s FMLA claim doesn’t seek remedies provided in 29 U.S.C.
7    § 2617(a)(1), and is therefore outside the scope of actions permitted by
8    paragraph (a)(2). This strips the Court’s subject matter jurisdiction over that
9    claim. See North County Comm’ns Corp. v. California Catalog & Technology,
10   594 F.3d 1149, 1162 (9th Cir. 2010) (district court lacked subject matter
11   jurisdiction over private claim not authorized by statute).
12      II.     Greenwood’s Remaining Claims Don’t Appear to Be Part of the
13              Same Case or Controversy and May Predominate over the FMLA
14              Claim
15            Each of Greenwood’s remaining claims arises under California state law.
16   When removing the case from state court, Palomar argued that supplemental
17   jurisdiction was available for those claims, without offering any other
18   jurisdictional basis. (Dkt. 1 ¶¶ 5-6.) But supplemental jurisdiction isn’t available
19   over state law claims unless they’re “so related to claims in the action within
20   [the Court’s] original jurisdiction that they form part of the same case or
21   controversy under Article III of the United States Constitution.” 28 U.S.C.
22   § 1367(a). In other words, the state claims and federal claims must “derive from
23   a common nucleus of operative fact.” United Mine Workers of America v.
24   Gibbs, 383 U.S. 715, 725 (1966).
25            The only potential federal claim in this case, the FMLA claim, is based on
26   allegations that Greenwood’s supervisors failed to offer Greenwood leave in
27   certain instances between November 2018 and January 2019. Greenwood’s
28   CFRA claim stems from the same allegations. But his remaining claims don’t.
                                             -3-
                                                                      19cv1686-LAB-MSB
1    They rely instead on allegations that other employees harassed him between
2    2014 and July 2018, that he reported the harassment, and that Palomar
3    terminated his employment because of his reports. There are no apparent ties
4    between the alleged incidents of harassment and Greenwood’s termination, on
5    the one hand, and the failure to offer FMLA/CFRA leave, on the other, so the
6    non-CFRA claims may not be part of the same case or controversy as the
7    FMLA claim. See, e.g., Burton v. Maximus Federal, 2021 WL 1234588, at *6
8    (E.D. Va. Apr. 1, 2021) (unemployment benefits claim does not arise from
9    same case or controversy as FMLA claim); Doe v. Dart, 2009 WL 1138093, at
10   *4 (N.D. Ill. Apr. 24, 2009) (no “factual overlap” between FMLA claim and
11   harassment claims).
12        Even if supplemental jurisdiction is available for those claims, it’s not
13   clear that the Court should exercise it. “[I]f it appears that the state issues
14   substantially predominate, whether in terms of proof, on the scope of the issues
15   raised, or of the comprehensiveness of the remedy sought,” the Court may
16   decline supplemental jurisdiction. Gibbs, 383 U.S. at 726; see also 28 U.S.C.
17   § 1367(c). Greenwood’s harassment and retaliation claims cover a much
18   broader set of circumstances than his federal FMLA claim. While the latter
19   reaches only the content of a handful of conversations spanning a few months,
20   the harassment and retaliation claims relate to events over a four-year period,
21   whether those events established a hostile work environment, and Palomar’s
22   motive for terminating Greenwood. And the issue of Palomar’s motive involves
23   yet another series of incidents relating to Greenwood’s conducts towards other
24   employees and patients. The state law claims involve a more comprehensive
25   remedy, too: Greenwood seeks damages for lost wages, lost benefits, emotion
26   harm, and fees and costs in connection with those claims, but the FMLA and
27   CFRA claims involve only recovery of fees and costs. Because the state law
28   claims appear to predominate over the federal claim in terms of proof, issues
                                          -4-
                                                                  19cv1686-LAB-MSB
1    raised, and comprehensiveness of the remedy sought, the Court is disinclined
2    to exercise supplemental jurisdiction over them, even if it is available.
3          Holding a final pretrial conference at this point would be premature due
4    to the jurisdictional issues affecting each claim in this case. The Court converts
5    the previously scheduled conference to a case management conference held
6    on the same date, July 12, 2021, but at a different time, 11:30 a.m. The parties
7    should come prepared to address:
8          1) Whether Greenwood’s First Amended Complaint fails to allege
9             damages in connection with his FMLA claim and whether that failure
10            deprives the Court of subject matter jurisdiction over that claim;
11         2) Whether Greenwood’s discrimination and retaliation claims are part of
12            the same case or controversy as his FMLA and CFRA claims, such
13            that supplemental jurisdiction is available; and, if so,
14         3) Whether Greenwood’s state law claims substantially predominate
15            over the FMLA and CFRA claims.
16         IT IS SO ORDERED.
17
18   Dated: July 2, 2021

19                                            HON. LARRY ALAN BURNS
                                              United States District Judge
20
21
22
23
24
25
26
27
28
                                           -5-
                                                                     19cv1686-LAB-MSB
